Name: Commission Regulation (EC) No 1437/2002 of 6 August 2002 laying down temporary provisions concerning the notification of licence applications provided for by Regulation (EC) No 1961/2001 laying down detailed rules for implementing Council Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetables
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  trade policy
 Date Published: nan

 Avis juridique important|32002R1437Commission Regulation (EC) No 1437/2002 of 6 August 2002 laying down temporary provisions concerning the notification of licence applications provided for by Regulation (EC) No 1961/2001 laying down detailed rules for implementing Council Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetables Official Journal L 211 , 07/08/2002 P. 0005 - 0005Commission Regulation (EC) No 1437/2002of 6 August 2002laying down temporary provisions concerning the notification of licence applications provided for by Regulation (EC) No 1961/2001 laying down detailed rules for implementing Council Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1961/2001 of 8 October 2001 laying down detailed rules for implementing Council Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetables(1), as last amended by Regulation (EC) No 1176/2002(2), and in particular Article 7(3)(b) thereof,Whereas:(1) Regulation (EC) No 1961/2001 lays down detailed rules for export refunds on fruit and vegetables. Article 7(3)(b) of that Regulation lays down that if Thursday is a Commission holiday, the Commission may temporarily change the day for notifying licence applications.(2) Thursday 15 August 2002 is a Commission holiday. The notification of licence applications submitted on Monday 12 and Tuesday 13 August 2002 should therefore be brought forward to Wednesday 14 August 2002 while the notification of licence applications submitted on Wednesday 14 August 2002 should be put back to Monday 19 August 2002,HAS ADOPTED THIS REGULATION:Article 1The notification deadlines of Thursday 15 August and Monday 19 August 2002 laid down in Article 7(3)(b) of Regulation (EC) No 1961/2001 are temporarily amended as follows:1. The notification of licence applications submitted on Monday 12 and Tuesday 13 August 2002 shall be made no later than 12.00 (Brussels time) on Wednesday 14 August 2002 rather than on Thursday 15 August 2002.2. The notifications of licence applications submitted from Wednesday 14 August to Sunday 18 August 2002 shall be made no later than 12.00 (Brussels time) on Monday 19 August.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 August 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 268, 9.10.2001, p. 8.(2) OJ L 170, 29.6.2002, p. 69.